Citation Nr: 0824984	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-23 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to June 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's October 
2004 claim for service connection for bilateral hearing loss.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a travel board hearing held at the RO in May 
2008; a copy of the hearing transcript is in the record.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for 
bilateral hearing loss.  VA's duty to assist includes a duty 
to provide a medical examination or obtain a medical opinion 
where it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The veteran contends in his October 2004 statement in support 
of claim that his current bilateral hearing loss is the 
result of acoustic trauma sustained during the firing of a 
four-inch gun at least once-a-month while at sea for two-and-
a-half years.  The veteran notes that he was a spotter and a 
member of the gun crew.  The veteran further contends in his 
September 2005 notice of disagreement that his current 
bilateral hearing loss is attributable to his duties in the 
turret on eight-inch gun batteries.  

At the May 2008 personal hearing, the veteran testified that 
he was exposed to noise from firing guns during service and 
that he sometimes was not provided with ear protection.  He 
and his wife testified that he has had difficulty hearing 
from at least 1970.  In particular, his spouse recalled that 
the veteran has had difficulty hearing since at least 1966.  
In addition, the veteran admitted that, after service, he 
held jobs which involved high levels of noise exposure for 
ten or twelve years.  

The veteran's spouse also submitted a letter to VA in 
September 2005 stating that the veteran has had failing 
hearing for most of the time since 1965.  Moreover, the 
veteran's daughter submitted a letter to VA in September 2005 
stating that he has had ongoing hearing problems since her 
childhood, and the veteran's son submitted a letter to VA in 
September 2005 stating that the veteran had difficulty 
hearing for as long as he could remember, until he got 
hearing aides.

Competent lay evidence includes any evidence which does not 
require specialized education, training, or experience; it is 
competent if it is provided by a person who has actual 
knowledge of facts and circumstances, and conveys matters 
that can be observed by the five senses.  See 38 C.F.R. § 
3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Layno v. Brown, 6 Vet. App. 465, 471 (1994).  In this case, 
the veteran's assertions, as well as those from his wife, 
daughter, and son, all constitute competent lay evidence.  

The veteran was provided a VA examination in March 2005.  The 
examiner found that the veteran had right ear puretone 
decibel thresholds of 45, 45, 55, 55, and 60 for the 
frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, 
and 4000 Hertz.  His right ear average was thus 54 decibels.  
The veteran had a speech recognition score in his right ear 
of 84 percent, based on the Maryland CNC Test.  The veteran 
had left ear puretone decibel thresholds of 15, 10, 45, 55, 
and 60 for the frequencies of 500 Hertz, 1000 Hertz, 2000 
Hertz, 3000 Hertz, and 4000 Hertz.  His left ear average was 
thus 43 decibels.  The veteran had a speech recognition score 
in his left ear of 96 percent, based on the Maryland CNC 
Test.  The veteran's hearing loss was thus of sufficient 
magnitude to qualify for service connection.  See 38 C.F.R. § 
3.385.  However, the VA examiner opined that, based on the 
more than 40 years between the date of the claimed acoustic 
trauma in service and the date of the examination, and based 
on the veteran's history of noise exposure outside of 
service, it was less likely than not that the veteran's 
hearing loss was related to his military service.

At the time of the veteran's March 2005 VA examination, the 
following information was not yet of record, and was 
therefore not available for the VA examiner's review:  1) the 
veteran's private medical reports of September 1982, January 
1984 through March 1988, and September 1989 (which reflect 
bilateral hearing loss), that were received by VA in January 
2006; 2) the September 2005 written statements from the 
veteran's spouse, daughter, and son; and 3) the statements of 
the veteran and his spouse at the May 2008 hearing before the 
Board.  In light of this additional evidence, a new VA 
examination is necessary to determine whether the veteran's 
hearing loss is attributable to his in-service noise 
exposure.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all health 
care providers that have treated, or 
evaluated, him for bilateral hearing loss 
since his separation from service in June 
1965 and attempt to obtain records from 
each health care provider that he 
identifies who might have available 
records, if not already in the claims 
file.  If records are unavailable and 
future attempts to retrieve the records 
are futile, notations to that effect 
should be annotated in the claims folder.  

2.  After completion of the above, 
schedule the veteran for a VA examination 
to determine the nature, extent, and 
etiology of his bilateral hearing loss.  
The claims file should be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  All pertinent 
testing, including an audiogram, should be 
completed.  The specific results of the 
audiogram should be set forth in the 
examination 

report.  The examiner should express an 
opinion as to whether it is at least as 
likely as not that the veteran's bilateral 
hearing loss is associated with his active 
military duty.  Rationale for opinions 
expressed should be given in detail.  If 
it is not possible to provide an opinion, 
the examiner should state the reasons 
therefor.

3.  After completion of the above, 
readjudicate the issue of entitlement to 
service connection for bilateral hearing 
loss.  If any determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


